Citation Nr: 0119387	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and a former Army buddy



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran and a former Army buddy, offered testimony at an 
RO hearing that was conducted in September 1999.  Thereafter, 
in June 2001, the veteran withdrew a request for a hearing 
before the Board at the RO.

(A decision on the merits of the veteran's claims for service 
connection for chronic headaches and for residuals of 
injuries to his right elbow and shoulder are deferred pending 
completion of the development sought in the REMAND below.)


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for residuals of a right shoulder injury was 
accomplished in an April 1987 confirmed rating decision.

2.  The additional evidence that has been associated with the 
file with regard to the veteran's request to reopen his claim 
of entitlement to service connection for residuals of a right 
shoulder injury is significant enough as to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.



CONCLUSION OF LAW

The evidence that has been associated with the file since the 
April 1987 confirmed rating decision is new and material, and 
as such it serves to reopen the previously denied claim for 
service connection for residuals of a right shoulder injury.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156 20.200, 20.201, 20.302, 
20.1103 (2000); 38 C.F.R. § 19.129 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file reveals that a claim of entitlement to 
service connection for residuals of a right shoulder injury 
was initially denied by the RO in a July 1986 rating 
decision.  The RO noted at the time that the veteran's 
service medical records were "silent for any complaint, 
treatment, or diagnosis of [a] right shoulder problem."  The 
veteran was duly notified of that decision, and of his 
appellate rights, in August 1986.  In March 1987, he 
requested reconsideration of his service connection claim, 
indicating that the injury had occurred in 1977 when he 
suffered a right arm and shoulder dislocation while on "mess 
hall" duty.  In an April 1987 confirmed rating decision, the 
RO confirmed its earlier denial of service connection for the 
residuals of a right shoulder injury, and notified the 
veteran of the decision, and of his appellate rights, in a 
letter dated later that same month.  A notice of disagreement 
(NOD) was not received within one year of the date of that 
notice.  Therefore, that rating decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2000); 38 C.F.R. § 19.129 (1986).

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (2000).  Such a decision is 
not subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.

A claimant has one year from the date of notification of the 
decision of the agency of original jurisdiction to file an NOD 
with the decision.  The decision becomes final if no NOD is 
filed within that time, or if the claimant does not perfect 
the appeal as prescribed in 38 C.F.R. § 20.302.  See 
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

Once a decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim unless 
new and material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for residuals of a 
right shoulder injury, on any basis, was accomplished in the 
April 1987 confirmed rating decision.

In 1999, the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims) (Court) introduced the following three-step 
process for reviewing an appeal based on new and material 
evidence:  First, a determination as to whether the appellant 
had presented new and material evidence under § 3.156(a), in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Second, if new and material evidence had 
been presented, a determination, made immediately upon 
reopening the claim, as to whether the claim, as reopened 
(and as distinguished from the original claim), was well 
grounded.  Third, if the claim was well grounded, an actual 
evaluation of the claim on the merits, but only after 
ensuring that the claimant's duty to assist had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

The second step of the foregoing process has been invalidated 
by the newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which, in essence, eliminated the threshold 
requirement of the submission of a well grounded claim, and 
re-defined VA's duty to assist every claimant in the 
development of his or her claim, regardless of whether the 
claim is well grounded.  Additional development required 
under the new law may include securing any additional 
evidence identified by the claimant, and requesting a medical 
examination and a medical opinion, when necessary.  Also, the 
VCAA imposes upon VA certain additional notice duties.  Id.  
Accordingly, in the present case, the Board has to determine 
if the veteran has submitted new and material evidence, and, 
if the answer to this question is in the affirmative, the 
Board would be free to review the claim on the merits after 
it has been determined that VA's re-defined duty to assist 
has been fulfilled.

As noted earlier, the initial denial of the veteran's claim 
for service connection for residuals of a right shoulder 
injury was based on the RO's finding that there was no 
evidence of an inservice right shoulder injury or disability.  
However, since that rating decision was issued, the veteran 
has submitted additional evidence that supports his 
contentions to the effect that he did injure his right 
shoulder during service.  Specifically, he has submitted 
statements from an Army buddy indicating that he had 
knowledge of the veteran's injury and illness, since he saw 
the veteran with his head, neck and right shoulder wrapped up 
in white bandages, and noticed the veteran's impairment in 
using his upper extremities, around the time when the veteran 
claims that he injured his right shoulder in service.  This 
new evidence is contained in an August 1998 written statement 
signed by the Army buddy, as well as in the testimony that 
the Army buddy offered in September 1999. 

Resolving any reasonable doubt in favor of the veteran, the 
Board finds that the above mentioned additional evidence that 
has been associated with the file with regard to the 
veteran's request to reopen his claim of entitlement to 
service connection for residuals of a right shoulder injury 
is significant enough as to warrant its consideration in 
order to fairly decide the merits of that particular claim.  
In view of this finding, the Board concludes that the 
evidence that has been associated with the file since the 
April 1987 confirmed rating decision is new and material, and 
as such it serves to reopen the previously denied claim for 
service connection for residuals of a right shoulder injury.

As indicated earlier, the Board would only be free to 
evaluate the veteran's claim for service connection on the 
merits after a determination that VA's re-defined duty to 
assist has been fulfilled.  In this case, that duty has not 
yet been fulfilled, as is explained below.  Therefore, at 
this point in time, and essentially because of due process 
considerations, the Board will refrain from evaluating the 
merits of the veteran's claim for service connection for 
residuals of a right shoulder disability.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a right 
shoulder injury is reopened; to that limited extent, the 
appeal is granted.


REMAND

As noted above, the VCAA has re-defined VA's duty to assist 
claimants in the development of their claims for VA benefits.  
That re-defined duty to assist requires, in the present case, 
a remand of all service connection issues on appeal, for the 
reasons explained in the following paragraphs.

Regarding the issue of service connection for headaches, the 
Board notes that, while a VA physician opined in June 1998 
that he was "unable to attribute [the veteran]'s headaches 
to the head trauma that occurred in January 1979 . . . ," 
that opinion was rendered based on review of an incomplete 
record, as the veteran has specifically pointed out that he 
started receiving VA medical care for his disabilities less 
than a year after separation from active military service.  
See page 15 of the transcript of the September 1999 RO 
hearing.  The earliest VA medical records in the file are 
dated in 1997.  Also, copies of the records reflecting VA 
medical treatment in 1990 for head trauma, reportedly 
including an MRI (see page 26 of the transcript of the 
September 1999 RO hearing), should be secured.  Thus, on 
remand, another VA medical opinion on this matter should be 
sought, after the RO has made sure that the record is 
complete.

Regarding the issue of service connection for residuals of a 
right elbow injury, the Board notes that the service medical 
records confirm that the veteran suffered right elbow trauma 
in March 1977, and that an impression of a possible radial 
head fracture was rendered at the time.  The veteran was 
examined by VA in July 1998, at which time an impression of 
residuals of injury to the right elbow was rendered, although 
x-rays obtained contemporaneously were interpreted as 
negative.  On remand, the veteran should be re-examined in 
order to verify what disability, if any, is manifested in the 
veteran's right elbow, and to obtain a medical opinion on the 
question of the etiology of any such current right elbow 
disability.

Regarding the issue of service connection for residuals of a 
right shoulder injury, it is noted that, on VA examination in 
June 1986, a diagnosis of an old fracture of the distal 
clavicle on the right, with moderately severe residuals, was 
rendered, based on the results of that examination and 
contemporaneous x-ray evidence.  However, a medical opinion 
on the question of the etiology of this disability has yet to 
be obtained.  This should be secured on remand.


Thus, in view of the above, a REMAND is required for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder copies of all 
records reflecting VA medical treatment 
between 1980 and 1997, and between 1999 
and the present time.  This should 
include the VA medical records reportedly 
reflecting medical treatment for head 
trauma in 1990.

2.  Once the RO has associated all the 
above evidence with the file, the veteran 
should be scheduled for a VA medical 
examination of his chronic, muscle-type 
tension headaches, by an appropriate 
specialist.  The veteran should be 
advised of his duty to report for the 
examination, and of the potential adverse 
consequences of his failure to do so.

The examiner should be asked to review 
the entire file, to include the veteran's 
service medical records and the reports 
of the VA medical examinations conducted 
in June 1986, June 1998, and July 1998.  
He or she should also be asked to order, 
and interpret, any studies and/or tests 
deemed appropriate, examine the veteran, 
and render a comprehensive, legible 
medical examination report that should 
contain, at least, the following 
information:

A.  A statement indicating that he 
or she reviewed the file prior to 
the examination.

B.  The diagnosis warranted in the 
veteran's particular case.

C.  A medical opinion as to the most 
likely etiology of the veteran's 
diagnosed disability, i.e., whether 
it is at least as likely as not that 
the veteran's headaches are 
attributable to service.

A complete rationale for all opinions 
expressed should be provided in the 
medical examination report.

3.  The veteran should also be scheduled 
for a VA medical examination of his right 
shoulder and right elbow, by an 
appropriate specialist.  The veteran 
should be advised of his duty to report 
for the examination, and of the potential 
adverse consequences of his failure to do 
so.

The examiner should be asked to review 
the entire file, to include the veteran's 
service medical records, and the reports 
of the VA medical examinations conducted 
in June 1986, June 1998, and July 1998.  
He or she should also be asked to order, 
and interpret, any studies and/or tests 
deemed appropriate, examine the veteran, 
and render a comprehensive, legible 
medical examination report that should 
contain, at least, the following 
information:

A.  A statement indicating that he 
or she reviewed the file prior to 
the examination.

B.  The diagnoses warranted in the 
veteran's particular case.

C.  A medical opinion as to the most 
likely etiology of the veteran's 
right shoulder and right elbow 
disabilities, i.e., whether it is at 
least as likely as not that either 
disability is attributable to 
service.

A complete rationale for all opinions 
expressed should be provided in the 
medical examination report.

4.  The RO must thereafter review the 
claims folder and ensure that all 
notification and development required by 
the VCAA has been completed.

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims on appeal.  If any benefit sought 
on appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



